Citation Nr: 0304538	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  94-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to November 17, 1998, 
and to a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in October 1994, and before the 
undersigned Board Member in April 1998.  Transcripts of both 
hearings are of record.

This case was previously before the Board in March 1996, July 
1998, and August 2001.  In March 1996, the Board remanded the 
case to comply with the veteran's request for a Travel Board 
hearing.  Thereafter, in a July 1998 decision, the Board 
denied the veteran's claims.  

The veteran appealed the July 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2000 Order, the Court vacated the July 1998 
decision.  Thereafter, in August 2001 the Board remanded the 
case for additional development in accord with the Court's 
Order.

The veteran's case has now been returned to the Board for 
further appellate consideration.  As an initial matter, the 
Board finds that the RO has substantially complied with the 
August 2001 remand directives.  Accordingly, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

For the reasons stated below, the Board finds that new and 
material evidence has been submitted, but that additional 
development is necessary with respect to the merits of the 
underlying claim of service connection for a low back 
disorder.  Accordingly, the Board is undertaking this 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  Service connection was denied for a low back disorder by 
rating decisions dated in March and April 1986.  The veteran 
was informed of these decisions, as well as his right to 
appeal, and he did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a low back disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The medical evidence consistently shows that the 
veteran's PTSD has been manifest by anger, irritability, 
sleep disturbance to include nightmares, 
anxiety/suspiciousness, feelings of depression and 
nervousness, and social impairment.

5.  Prior to November 17, 1998, the veteran's PTSD was not 
manifest by a psychoneurotic disability where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment; nor deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood. 

6.  As of and since November 17, 1998, the former criteria 
for rating mental disorders is more favorable to the veteran, 
since that date, his PTSD has precluded substantially gainful 
employment. 


CONCLUSIONS OF LAW

1.  The April 1986 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 4005(c) 
(1982) (38 U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. 
§ 19.192 (1986) (38 C.F.R. § 20.1103 (2002)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD prior to November 17, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411; VAOPGCPREC 3-
2000. 

4.  The criteria for a 100 percent rating for PTSD, as of and 
since November 17, 1998, are met.  38 U.S.C.A. §§ 1155, 5103, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.132, Diagnostic Code 9411 (1996);VAOPGCPREC 3-2000. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As mentioned in the August 2001 remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case with respect to the PTSD claim, and the issue of 
whether new and material evidence has been presented.  Here, 
the RO advised the veteran of the evidence necessary to 
substantiate his claims, including the applicable criteria 
for a higher disability rating and the regulatory standard 
for new and material evidence by a variety documents such as 
the respective Statements of the Case (SOCs), the various 
Supplemental Statements of the Case (SSOC), the prior Board 
decision of July 1998, the August 2001 Board remand, and 
correspondence sent to the veteran in September 2001.  
Further, the August 2001 Board remand, the September 2001 
correspondence, and the most recent SSOC promulgated in 
January 2002 all addressed the applicability of the VCAA to 
the facts of this case.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist,  the Board 
notes that it does not appear that the veteran has identified 
any pertinent evidence regarding either his PTSD or low back 
claim that has not been obtained or requested by the RO.  In 
fact, his attorney asserted in a September 2001 statement 
that the veteran had already submitted all of the medical 
evidence he was able to obtain in connection with the instant 
case.  Further, the veteran has been accorded multiple 
examinations in relation to his PTSD claim, and he has not 
indicated that the disability has increased in severity since 
the last examination in January 2002.  Moreover, the veteran 
had the opportunity to present testimony in support of his 
claims at the October 1994 and April 1998 personal hearings.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose for resolving the 
PTSD and new and material evidence claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.



I.  New and Material Evidence

Background.  Service connection was denied for a low back 
disorder by rating decisions dated in March and April 1986.  
The veteran was informed of these decisions, as well as his 
right to appeal, and he did not appeal.

The evidence on file at the time of the March and April 1986 
rating decisions includes the following:

1)  The veteran's service medical records.  Among other 
things, these records show treatment for complaints of low 
back pain in February 1967.  Further, he was treated for 
injuries sustained in a helicopter crash in March 1968.  
These injuries included a laceration to the right eyelid, 
headaches, and neck pain.  No specific mention was made of 
any low back problems following the helicopter crash.  On his 
November 1968 expiration of term of service examination, the 
veteran's spine was clinically evaluated as normal.  However, 
on a concurrent Report of Medical History, the veteran stated 
that he had experienced back trouble, in that his low back 
hurt when stooping.

2)  Correspondence from R. E. C., D.C., (hereinafter, "Dr. 
C") dated in March 1986, who noted that he treated the 
veteran from October 1972 to March 1985 for subluxation of 
the lumbar spine, lumbosacral sprain, with severe back pain 
and spasm of lumbar musculature.

3)  Private medical records from F. D. S., M.D., who treated 
the veteran in October 1978 for occupational strain of the 
upper thoracic spine. 

4)  A May 1985 private CT scan of the veteran's lumbar spine 
which resulted in an impression of mild left sided postero-
lateral bulging of disc material at L5-S1.  It was stated 
that this bulging produced slight extrinsic pressure on the 
left sided S1 nerve root.  There was also an impression of 
mild central bulging at L3-4 and L4-5.

5)  A November 1985 report of VA hospitalization and VA 
medical center (VAMC) inpatient treatment records from 
November 1985, during which he was evaluated for chronic low 
back pain, exacerbated with extensive activity.  

6)  A January 1986 VA medical examination, which resulted in 
an assessment of arthritis, multiple joints, left hip, lumbar 
spine, cervical spine, possibly right hip, and probably both 
knees.  X-rays taken following this examination revealed very 
minimal and early arthritic changes of the lumbar spine, as 
well as spina bifida of the L5 vertebra.

The evidence added to the file since the April 1986 rating 
decision includes a September 1985 report of VA 
hospitalization.  During this hospitalization, the veteran 
complained of a 12 year history of back pain.  He was noted 
to have low back pain and lower extremity pain suggestive of 
L5 or S1 radiculopathy. 

VA medical treatment records which cover a period from 1992 
to 1998 were also added to the file.  These records primarily 
concern the veteran's treatment for his PTSD.  However, this 
evidence does note complaints of, and treatment for, low back 
pain on various occasions.  For example, in March 1993 the 
veteran gave a history of low back pain "since [being in] a 
helicopter crash 25 years ago."

At the October 1994 personal hearing, the veteran testified 
that he initially hurt his back in basic training when he 
sustained a pulled or strained muscle.  He also injured his 
back in Vietnam when his helicopter was shot down.  He 
received shrapnel wounds, for which he was awarded the Purple 
Heart, and for which he was granted service connection.  (The 
veteran's service connected disabilities include shell 
fragment wound scars of the right leg, right elbow, and above 
the left eye, all rated zero percent.)  However, he stated 
that while he "hurt a lot" when he went back on duty, he 
did not become aware of a back problem until after he left 
Vietnam.  He maintained that he sought treatment for back 
problems while stationed at Fort Hood, Texas, and that such 
records should be in his service medical records.  He also 
stated that after separation, and before he was first treated 
by Dr. C, his symptoms started to increase and he developed 
radiating pain into the legs.  In addition, he denied doing 
any work or any activity during this period that would have 
aggravated his back pain.

In a statement dated in June 1996, the veteran's wife stated 
that the veteran suffered from back pain.

At the April 1998 personal hearing, the veteran's 
representative indicated that the veteran understood that new 
and material evidence was necessary to reopen his claim for 
service connection, and that in order to satisfy this 
requirement, the veteran would seek to obtain an opinion from 
Dr. C stating that the veteran's current back disorder was 
related to the treatment for a back disorder provided by Dr. 
C "right after [the veteran] got out of the military."  The 
remainder of the veteran's testimony was consistent with that 
of his October 1994 hearing.

Correspondence dated in May 1998 from Dr. C noted that he had 
treated the veteran between 1970 and 1985.

In the July 1998 decision, the Board found that new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  This decision was subsequently vacated 
and remanded by the Court.

In August 2001, the Board remanded the case, in part, to 
obtain records from the Social Security Administration (SSA).  
Multiple records were subsequently obtained from the SSA, 
which included duplicate copies of records already on file.  
In pertinent part, a July 1993 Administrative Law Judge (ALJ) 
decision reflects that the veteran was found to be entitled 
to disability benefits due to a low back disorder.  The ALJ 
decision also noted that the back disorder was apparently due 
to an injury in Vietnam, and that he had been disabled since 
May 1992.  A December 1992 psychology report noted that the 
veteran reported he had injured his back when his helicopter 
was shot down in Vietnam in 1968, and he had had back pain 
ever since.  However, the psychologist noted that this was 
not within the scope of this assessment to evaluate.  
Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In the July 1998 decision, the Board adjudicated the 
veteran's new and material evidence claim pursuant to the 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which found that in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  However, in September 1998, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which struck down that part of the legal test 
established by Colvin,  supra.  The Federal Circuit found 
that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  Furthermore, the Federal Circuit 
has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

In Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000), the 
Federal Circuit held that Hodge only overruled the third 
prong of the Colvin test which required that the additional 
evidence must be reasonably likely to change the outcome of 
the case.  The Federal Circuit, in Anglin, held that Hodge 
did not overrule the first and second prongs of the Colvin 
test, i.e., that in order for the additional evidence to be 
considered new and material (1) it must be not merely 
cumulative of other evidence in the record, and (2) it must 
be probative of the issues at hand.  

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285(1996) (overruled on other grounds).


Analysis.  Initially, the Board reiterates that in Hodge, 
supra, the Federal Circuit struck down the former standard 
enunciated by the Court in Colvin, supra, that in order for 
newly submitted evidence to be considered material, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  The Federal Circuit found that 
this test imposed a greater burden than what was contemplated 
by the law and regulations.  When the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Although the now-obsolete Colvin test was cited by the RO 
when it adjudicated the claim below, and in the July 1998 
Board decision, the record reflects that the veteran was 
provided with the standard set forth in 38 C.F.R. § 3.156(a) 
by the October 1992 SOC.  Moreover, in the August 2001 
remand, the Board noted the effect of the Federal Circuit's 
holding in Hodge, supra, and, in essence, instructed the RO 
to readjudicate the case in light of this holding.  The RO 
subsequently did so in the January 2002 SSOC.  Further, the 
Board finds that the veteran has been accorded ample 
opportunity to present argument and evidence with respect to 
the issue of new and material evidence, and he has not 
indicated the existence of any pertinent evidence that is not 
of record.  The Board also notes that the Federal Circuit 
indicated that the regulatory standard of 38 C.F.R. 
§ 3.156(a) had a lower burden than that of the now-obsolete 
Colvin test.  Consequently, the Board concludes that the 
veteran will not be prejudiced by appellate review on the 
current record.

In the instant case, the Board notes that the veteran's 
testimony provided additional details regarding his back 
claim that were not apparently of record at the time of his 
prior denials.  Specifically, his description of problems 
during basic training, as well as his purported continuity of 
symptomatology since his in-service helicopter crash.  The 
evidence submitted to reopen a claim is presumed to be true 
for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, 
the Board finds that this testimony does tend to provide a 
"more complete picture" of the circumstances surrounding 
the origin of a veteran's low back disability.  See Hodge at 
1363.  Thus, the Board finds that this additional evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA 
(codified at 38 U.S.C.A. § 5103A).  

Turning to the merits of the underlying claim of service 
connection, the Board notes that no competent medical opinion 
is of record which addresses the etiology of the veteran's 
current low back disorder that is based upon a thorough 
review of the pertinent medical records.  The Board finds 
that such an opinion is essential to the equitable 
disposition of this case.  Accordingly, as noted in the 
Introduction, the Board is undertaking additional development 
with respect to the underlying claim of service connection, 
and will issue a separate decision once this development is 
complete. 

II.  PTSD

Background.  Service connection was established for PTSD by a 
January 1994 rating decision.  An initial rating of 30 
percent was assigned, effective July 30, 1992.  A March 1994 
rating decision denied a rating in excess of 30 percent.  
Thereafter, the veteran submitted a Notice of Disagreement in 
August 1994 regarding his assigned rating, and he perfected 
this appeal by filing a timely Substantive Appeal after an 
SOC was issued in September 1994.  A May 1995 SSOC assigned a 
50 percent rating for the veteran's PTSD, effective March 15, 
1993.  By a May 1999 rating decision, the RO assigned a 
schedular rating of 70 percent for the veteran's PTSD, 
effective November 17, 1998.  The RO also granted a total 
rating based upon individual unemployability (TDIU), 
effective November 17, 1998.

VA psychiatric outpatient treatment records from July and 
August 1992 note that the veteran complained of a quick 
temper, nervousness, sleep disturbance and occasional 
nightmares, suspiciousness, guardedness, and an inability to 
trust others and to get along with his wife.  It was also 
noted that he had been divorced three times; that he was 
separated from his current wife; and that his marital 
difficulties were due to his temper and verbal abuse, and 
with one wife, a physical altercation.  Further, it was noted 
that he had always worked by himself, cutting timber, but was 
currently unable to work due to disorders of the back and the 
knees.  In addition, his feelings of depression and loss of 
self worth over being unemployed had led him to place a gun 
to his head but he did not pull the trigger.  He stated that 
reporting this event to his congregation made him feel 
better.

In August 1992, the veteran completed a comprehensive social 
history for evaluation and treatment of PTSD, reporting that 
his wartime experiences had made him nervous, hard to get 
along with, and caused "lots of nightmares."  He indicated 
that, upon returning from Vietnam, people treated him as if 
he was "nuts" and that he had changed jobs often because 
people found him hard to get along with.  Further, he 
reported that he quite often felt sadness over the loss of 
friends in service, as well as anger towards himself and 
family members.  He also reported that he rarely had 
satisfactory relationships with others or felt comfortable 
around others, he never had good feelings about himself, 
rarely felt calm and relaxed, and that he would have 
prolonged feelings of sadness or depression most of the time.

Also on file is a December 1992 psychology evaluation report 
apparently conducted the previous month in conjunction with 
an SSA disability claim.  This report noted, in part, that 
the veteran was neat and clean in appearance and exhibited 
adequate personal hygiene.  His facial expressions were found 
to be demonstrative and appropriate, and it was noted that 
eye contact was adequate.  There were no bizarre gestures or 
mannerisms, and he was found to be a cooperative individual 
who had no difficulty relating to the examiner.  He appeared 
to be in no acute distress.  Affective responses were 
congruent.  His speech was found to be clear, logical, and 
coherent.  There was no evidence of any loose or bizarre 
thought associations.  He was oriented to time, place, 
person, and purpose.  Further, it was noted that he was not 
psychotic, and he denied any current suicidal ideation.  The 
quality of his thinking was found to be adequate, as was 
abstract-conceptual thinking.  Memory functions were not 
impaired.  Nevertheless, some problems of concentration were 
identified, even though his mental control was found to be 
adequate.  With regard to social judgment, he was found to be 
under socialized and culturally impoverished.  
Intellectually, he appeared to be of borderline to low 
average levels.  No major restrictions in daily activities 
were noted.  Moreover, he demonstrated ability to understand 
and follow simple instructions, and related predictably in a 
social and vocational situation.  It was noted that he had a 
history of depressive feelings that related to his chronic 
back pain, and that this depressive life-style was 
characterized by moodiness, irritability, and problems with 
close interpersonal relationship.  Diagnoses were alcohol 
dependence in remission; dysthymia (mild); and personality 
disorder not otherwise specified.  A global assessment of 
functioning score (GAF) of 70 was assigned due to mild 
symptoms.  It is noted that GAF scores of 61 to 70 reflect 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

The veteran underwent a VA psychiatric examination in 
September 1993.  At this examination, he complained of 
persistent memories of Vietnam whenever the war was 
mentioned.  In addition, he complained of waking up in a 
sweat, hearing people screaming, a sensation of "crawling 
skin," and intense psychological distress, such as shaking, 
when exposed to events that reminded him of Vietnam.  He also 
reported trying to be alone, away from people, and that he 
had been told he had difficulty showing his feelings, 
especially feelings of love and warmth.  Further, he was not 
able to enjoy hunting as he was worried that he might suffer 
a flashback while carrying a gun and shoot someone.  He 
denied current feelings of hopelessness but admitted to 
feeling hopeless in the past.  Moreover, he reported that he 
felt guilty about being told he was mean to his wife, that he 
had problems of irritability and angry outbursts, and that he 
fought with his wife.  He denied frequent thoughts of death 
or any suicidal or homicidal ideation, but complained of 
difficulty concentrating and of hyper-vigilance, although he 
felt that the latter was improving.

On mental status examination, it was noted that the veteran 
was dressed in casual clothing, with average grooming and 
hygiene.  He was found to be alert and cooperative.  It was 
also noted that he maintained adequate eye contact.  His 
speech and motor activity were found to be  normal.  Thought 
processes were "somewhat concrete," and he denied any 
current suicidal or homicidal thoughts, intents, or plans.  
Further, there were no delusions, hallucinations, paranoia, 
or other psychotic symptoms such as thought insertion, 
thought withdrawal, thought broadcasting, or illusions or 
ideas of reference.  His associations were found to generally 
logical.  In addition, he described his mood as fine and his 
affect was found to be appropriate to content.  He was alert 
and oriented to the month, year and day, his memory was 
spotty for past events, and his insight was fair.  Based on 
the foregoing, the examiner diagnosed PTSD, rule-out organic 
mental disorder.

The veteran subsequently underwent a new VA psychiatric 
examination in December 1993.  At this examination, the 
veteran reported a past history of suicidal thoughts and 
attempts; complained of persistent memories of Vietnam, 
triggered by events such as loud noises, helicopters, or 
conversations about Vietnam; and dreams or nightmares 
averaging once a month, which would cause him to wake up 
sweating and screaming, and of reliving the experience of his 
helicopter going down.  He also indicated that he suffered 
from generalized impaired memory, a loss of interest in 
significant activities, and difficulty with emotions, which 
had caused trouble in his marital relations.  Moreover, he 
experienced insomnia, was irritable with angry outbursts; 
reported that he had been cruel to his previous wife; had 
poor concentration, hypervigilance, and an exaggerated 
startle-response.

On mental status examination, it was noted that the veteran 
was dressed in casual clothing, that he had good grooming and 
hygiene, and maintained good eye contact.  He was found to be 
pleasant and cooperative.  His speech and motor activity were 
found to be within normal limits.  Further, he denied current 
suicidal or homicidal ideation, and there were no delusions, 
hallucinations, paranoia or other psychotic symptoms.  He 
described his mood as "pretty good," and his affect was 
found to be appropriate to content.  In addition, he was 
found to be alert and oriented to place, situation and 
person.  However, his memory appeared to be impaired, and his 
insight and judgment were difficult to assess.  Intellect was 
estimated as average to below average.  Based on the 
foregoing, the examiner diagnosed PTSD; rule-out organic 
mental disorder.

At his October 1994 personal hearing, the veteran testified 
that in 1992 he left his last job cutting logs due to his 
PTSD symptoms.  He indicated that this job was quite well 
paid, and that his family could have used the money, but due 
to frustration and nerves he quit the job.  Further, he 
testified that "it just got to where I couldn't handle it. I 
just blow my stack, I mean every little thing set me off," 
and "I just finally got where I daydream. I would be cutting 
and I would fade in and out."  However, on questioning, he 
indicated that he quit due to problems with his back and his 
knees.  Moreover, he testified that he would get very 
irritable and angry for no reason and would lash out verbally 
to family members, and that the noise and unpredictability of 
his grandson's playing would startle him.  He also testified 
that he avoided crowds, that PTSD had caused problems with 
socializing, and that he no longer went out to drink coffee 
with friends because they found that he "aggravates" them.  
Additionally, he testified that he avoided family gatherings 
because he felt that the other relatives and family members 
talked about how crazy he was.  He testified that he would 
sometimes withdraw from his family and go off on his own, 
that sometimes he would go fishing, but that he no longer was 
able to go hunting, an activity he used to enjoy before going 
to Vietnam.  He further indicated that were it not for his 
wife, he would wear the same clothes from day to day and 
would not shave or clean up, stating "I just don't care 
anymore."  Also, he testified that he sometimes got confused 
and would forget what he was doing.  He had been married 
twice before; that his current marriage was in its 18th year; 
that he felt that both of his first two marriages ended due 
to problems created by PTSD; and that he did not know how 
long his current marriage would last, as his wife had 
"kicked [him] out" for a while a couple of years before.

VA outpatient treatment records from September 1993 through 
May 1996 continued to note ongoing symptoms of nervousness, 
anger, irritability and nightmares of combat.  While the 
veteran had reunited with his wife, there was still marital 
strife due to his symptoms, and on a couple of occasions he 
reported that he felt that he and his wife were close to 
divorce.  In addition, he reported feeling increased 
depression due to unemployment, increased stress due to his 
financial situation, and increased frustration due to the 
ongoing appeals process.

The veteran's wife submitted correspondence in June 1996, 
stating that the veteran spent all day fishing, sometimes 
with a friend, but often alone.  She stated that he would get 
agitated if she tried to get him to take someone with him.  
Further, she stated that his nerves were so bad that in the 
evenings while he sat and watched television, his hands and 
legs would "jump."  In addition, he could not sleep, and 
would stay up watching television until 1:00 or 2:00 in the 
morning or he did chores around the house late at night.  She 
also indicated that at her mother's recent funeral, the 
veteran felt very uncomfortable until it was all over.

Various outpatient treatment records from August 1996 to 
December 1997 noted that the veteran suffered from anger, 
irritability, frustration over his financial situation and 
the claims appeals process, depression over his medical 
condition, social isolation, and marital discord.  In October 
1996, he was found to be depressed, avoided social 
interaction, had poor stress tolerance, irritability and 
increased PTSD symptoms due to increased financial pressures 
because of his wife not working.  Additionally, he had 
difficulty sleeping, although it was not clear from the 
report whether this was due to PTSD or to his back pain.  A 
GAF score of 50-55 was assigned.  It is noted that GAF scores 
of 41 to 50 reflect serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
GAF scores of 51 to 60 reflect moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.

At his April 1998 personal hearing, the veteran testified 
that he used to go out and drink coffee but that nobody 
wanted to be around him anymore.  He also testified that he 
used to spend his time fishing but that "I'm getting so bad 
I can't even hardly do that."  Further, he testified that 
his wife thought he was "nuts," that he has frequent 
nightmares of his helicopter crashing, and that his wife told 
him that he would yell in his sleep, jump and fall off the 
bed.  In addition, he testified that he and his wife would 
fight all the time, that she had not kissed him in two years, 
and that he never puts his arm around her.  He further 
testified that, while they had been married for 20 years, 
they had recently been separated for two or three years and 
that since then "she let me come back but it's not the 
same."  He indicated that his first two marriages ended 
because both wives thought that he was "crazy."  Moreover, 
he indicated that, despite the fact that most of his 
acquaintances did not want to associate with him, he had 
three friends: 1) a veteran friend who "knows how it is,"; 
2) another friend who accompanied him to Washington DC for 
his hearing before the Board; and 3) an attorney, whom he 
described as a "good friend," and with whom he would go 
fishing.  Regarding employment, he testified that he left his 
last job in 1992 because of his back and tendonitis in his 
right shoulder and elbow.  Additionally, he testified that a 
typical day was spent fishing or sleeping in his boat.  He 
reported being easily startled by loud noises, such as 
firecrackers on Independence Day.  Finally, he testified that 
he felt worthless and had contemplated suicide on two 
occasions, and that he "would like to kill a lot of 
people."

The veteran underwent a new VA psychiatric examination in 
February 1999, at which the examiner noted that the claims 
file was available and reviewed.  Regarding the veteran's 
current medical/occupational/social history, it was noted 
that he was somewhat infirmed secondary to low back pain; 
that he continued to be unemployed due to problems associated 
with loud noises, being around people, and wanting to avoid 
thoughts of harm or harm to others.  It was also noted that 
he lived with his wife; preferred to be alone; and admitted 
to minimal socialization, such as being a lifetime member of 
the VFW and a member of the American Legion, but he did not 
go to either of their meetings.  He also reported that he 
preferred not to shop in crowded stores, preferring his wife 
to shop.  Further, he reported that he had become more 
isolative; that he did not like to be around people; that he 
preferred minimal social contact; that his anger problems 
continued to be problematic for him as well as his wife; that 
he continued to experience nightmares, usually after some 
exposure to events that allowed him to recall his experiences 
in Vietnam which lead to worsening of nightmares; and he 
continued to use avoidant behaviors.  He also reported that 
he did not go to parades, did not like crowds, and did not 
like to be around guns noting that he once almost 
accidentally shot a camouflaged hunter in the late 1970s 
because it made him feel like he was back in combat.  
Moreover, he continued with exaggerated startle response, and 
preferred not even to go to the local restaurant for coffee  
stating that "all they do is talk and ask me about things 
and I just can't take it."  He also reported that he had 
fleeting thoughts at times of harming other people.  Overall, 
he reported that of all the problems and symptoms he 
experienced, he thought that the biggest one was his anger 
and temper and his feeling of being detached and distant from 
other people.

On mental status examination, the veteran was found to be 
appropriately dressed with overall good grooming and hygiene.  
It was noted that he was fairly cooperative and maintained 
good eye contact throughout the examination.  His speech was 
found to be fluent, articulate, with normal rate and rhythm.  
His affect was found to be anxious throughout the 
examination, with mood congruent to affect.  In addition, his 
thought flow was organized and goal directed.  Regarding 
thought content, he denied any current ideation of self-harm 
or harm to others.  Further, no delusions or hallucinations 
were noted, and he did not endorse any type of psychotic 
symptoms or symptoms of panic or obsessive or ritualistic 
behaviors.  He was also found to be oriented to the day of 
the week, the month, the season, and location.  He was able 
to remember 2 out of 3 objects after 5 minutes, perform 
serial 7's, and remember events and remote memory within the 
general fund of knowledge.  Thus, it was stated that his 
memory appeared to be somewhat distorted with recent 
immediate recall as compared to remote or recent events.  
Moreover, his insight and judgment were not impaired.  His 
intellect was estimated in the average to below average 
range.

Based on the foregoing, the examiner concluded that the 
veteran had a longstanding, serious PTSD.  Further, the 
examiner stated that the veteran's ongoing problems included 
nightmares, flashbacks, increased startle reflex, detachment 
from others, and social isolation with periods of anger and 
disturbed sleep.  The examiner also opined that the veteran's 
PTSD appeared to be compromising his ability to sustain any 
type of employment, as well as long-term relationship other 
than his current wife.  A GAF score of 40 was assigned, as it 
appeared he had major impairment in his overall global 
functioning in society based on his symptomatology.  It is 
noted that GAF scores of 31 to 40 indicate some impairment in 
reality testing, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.

In accord with the Board's remand directives, the veteran 
underwent a new VA psychiatric examination in January 2002.  
Among other things, the examiner indicated that the claims 
file, to include the Board's remand, had been reviewed and 
summarized the contents thereof.  With respect to current 
symptomatology, the veteran described nightmares about his 
experiences in Vietnam.  He reported that the frequency of 
this varied, and that it would increase if he had been 
talking about Vietnam with someone or had been exposed to 
other things that reminded him of Vietnam.  He also reported 
a difficult time sleeping, and it was noted that his wife was 
no longer able to share his bed due to his actions.  It was 
further noted that she had actually moved out of the house 
for several years.  Moreover, he indicated that he had 
intrusive thoughts about Vietnam during the day, and 
indicated that at times he had flashbacks.  He declined to 
give a frequency of these, but reported that he had more of 
them in the past than he did currently.  It was noted that he 
reported many times throughout the interview that he did not 
want to remember his experiences in Vietnam, and that he had 
been working at forgetting them ever since they occurred.  
Further, he indicated that he felt at times that other people 
knew he had been in Vietnam simply by looking at him, and 
that they would judge him negatively because of this.  He 
indicated that it greatly bothered him to be around 
Orientals, that his first impulse was always that he ought to 
kill them, but that he knew this would be wrong so he would 
leave the area as soon as he could.  He also reported that 
fireworks bothered him, and that he would have a significant 
startle response.  Additionally, he indicated that he had 
difficulty getting along with others, that he was concerned 
about others judging him, and that he felt separated or 
estranged from others that had not had the same experiences 
as he had.  

On mental status examination, the veteran was found to be 
alert and cooperative to the extent he was capable of.  It 
was noted that he reported having problems with his memory, 
that he was not good for names and time spans, and that this 
was consistent with what was observed by the examiner.  It 
was also noted that the veteran had previously had 
psychological testing done, which suggested that he had 
limited intellectual abilities, and that this was consistent 
with what was observed by the examiner.  The veteran's speech 
was found to be normal in rate and flow, but his content 
tended to be somewhat limited and was consistent with his 
memory and overall intellectual function.  The examiner saw 
no evidence of hallucinations, delusions, or psychosis.  
Also, the veteran indicated that he was not comfortable 
around strangers, and that he had concerns about others 
judging him for having served in Vietnam.  However, the 
examiner did not believe that this was based in psychosis.  
Further, the veteran's mood was found to be euthymic to 
somewhat sad, and his affect was consistent with this.  In 
addition, he admitted to sometimes having had homicidal 
ideation, particularly towards strangers or Orientals, but 
indicated he knew that this would be wrong to act on and was 
not something he intended to act on.  He also admitted to 
having had suicidal ideation in the past, and that he 
actually started to do things to harm himself on at least two 
occasions, but was interrupted both times.  He reported that 
this was years ago.  More recently, he had had occasional 
thoughts of suicide, but these were transient and occurred 
primarily when his physical pain was increased.  He reported 
that his religious beliefs helped him to resist these, that 
he knew he would go to hell if he committed suicide, and that 
this helped him to put these thoughts out of his mind.  
Insight and judgment were found to be good.

Based on the foregoing, the examiner diagnosed PTSD, severe 
and chronic.  Further, the examiner stated that he would 
assign a GAF score of 40 due to his PTSD.  The examiner also 
commented that the veteran had major impairment in his 
ability to work, relationships with others, and significantly 
limited his lifestyle due to PTSD symptoms.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
9411.  However, the criteria for this Code was changed during 
the pendency of this appeal, effective November 7, 1996.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
Nevertheless, in a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Prior to November 7, 1996, 38 C.F.R. § 4.132 provided that a 
50 percent evaluation was warranted for PTSD manifested by 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  A 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Court of Appeals for Veterans' Claims has held that 
Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD prior to 
November 17, 1998, but the evidence supports the criteria for 
a 100 percent rating for his PTSD thereafter.

The medical evidence consistently shows that the veteran's 
PTSD has been manifest by anger, irritability, sleep 
disturbance to include nightmares, anxiety/suspiciousness, 
feelings of depression and nervousness, as well as social and 
occupational impairment.  Nevertheless, for the reasons 
stated below, the Board finds that the medical evidence does 
not show that these symptoms are of such severity to warrant 
schedular ratings in excess of those currently in effect.

Regarding the period prior to November 17, 1998, the Board 
finds that the veteran's PTSD was not manifest by a 
psychoneurotic disability where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
The Board acknowledges that the veteran has repeatedly stated 
that he tended to isolate himself from others, did not like 
crowds, and that his marital relationship was strained.  
Further, he reported that he was unemployed during this 
period.  Nevertheless, the Board finds that the medical 
evidence, as well as the veteran's statements and hearing 
testimony, indicates he had no more than considerable 
impairment of social and industrial adaptability, which 
corresponds to the current rating of 50 percent under the 
"old" criteria in effect prior to November 7, 1996.  For 
example, the VA outpatient treatment records from July to 
August 1992, the December 1992 psychology evaluation report, 
and the veteran's hearing testimony reflect that he was 
unemployed due to physical problems, particularly his back 
and knees.  The December 1992 psychology evaluation report 
also assigned a GAF score of 70, indicating no more than mild 
impairment.  Moreover, both the September 1993 and December 
1993 VA psychiatric examinations found him to be cooperative, 
and with no psychotic symptoms.  In addition, the outpatient 
treatment records from October 1996 assigned a GAF score of 
50-55.  Although a GAF score of 50 indicates serious 
impairment, the predominant scores of 51 to 55 indicates no 
more than moderate impairment.  Carpenter, supra; Richard, 
supra.  It is also noted that the veteran remained married to 
his current spouse during this period, and there is evidence 
he would go fishing with a friend.  Thus, the Board finds 
that the medical evidence does not show the veteran's social 
and occupational impairment was of such severity to warrant 
the next higher rating of 70 percent prior to November 17, 
1998, under the "old" criteria in effect prior to November 
7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Board also finds that the veteran is not entitled to a 
rating in excess of 50 percent prior to November 17, 1998, 
under the "new" criteria in effect since November 7, 1996.  
A thorough review of the medical evidence, as well as the 
veteran's statements and hearing testimony, does not support 
a finding that his PTSD resulted in deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  While there is evidence of 
deficiencies in his work and family relations, this 
corresponds to the criteria of occupational and social 
impairment with reduced reliability and productivity 
consistent with the current rating of 50 percent.  As 
detailed above, the veteran's unemployment was primarily 
attributed to physical problems such as his back and knees.  
While the absence of most of the symptoms listed as 
characteristic of a 70 percent rating under the current 
criteria for rating mental disorders does not necessarily 
preclude a higher rating, the veteran was assigned GAF scores 
indicating mild to predominantly moderate impairment during 
this period.  

The Board further notes that while the veteran has indicated 
his PTSD has resulted in problems with anger and 
irritability, he denied current suicidal or homicidal 
ideation on both the September and December 1993 VA 
psychiatric examinations.  As such, there was no evidence of 
impaired impulse control resulting in periods of actual 
violence.  In addition, both examinations found that there 
were no delusions, hallucinations, paranoia, or other 
psychotic symptoms.  Thus, the evidence does not show 
deficiencies in judgment and/or thinking.  Further, he was 
found to have average grooming and hygiene in September 1993, 
and good grooming and hygiene in December 1993, with good eye 
contact on both.  There was no evidence of obsessional 
rituals that interfered with routine activities.  Moreover, 
his speech and motor activity were essentially found to be 
normal on both examinations.

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for the next 
higher rating of 70 percent under the "new" criteria for 
the period prior to November 17, 1998.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for PTSD prior to November 
17, 1998.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against this aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Turning to the period as of and since November 17, 1998, the 
Board initially finds that the former criteria for rating 
mental disorders are more favorable to the veteran (Karnas, 
supra) and that, as the evidence dated since November 17, 
1998 tends to show that veteran's PTSD precludes his ability 
to obtain or sustain substantially gainful employment, a 100 
percent rating from that date is warranted.  The Board notes 
that it is not necessary that the veteran demonstrate each 
and every symptom listed in the diagnostic codes to meet the 
criteria for a particular rating.  In Johnson v. Brown, 7 
Vet. App. 95, 97 (1994), in response to a Court order, the 
Secretary stated that the criteria for Diagnostic Code 9411 
(under the old criteria for rating mental disorders), for a 
100 percent rating "are each independent bases for granting a 
100 percent rating."  The February 1999 VA psychiatric 
examiner observed that the veteran's PTSD "appeared to be 
compromising" his ability to sustain employment, and the 
January 2002 VA psychiatric examiner concluded that the 
veteran's PTSD caused "major" industrial impairment.  While 
neither psychiatrist opined that the veteran's PTSD alone 
precluded substantially gainful employment, the RO increased 
the rating for the veteran's PTSD to 70 percent and granted 
his claim for a total compensation rating based on individual 
unemployability effective November 17, 1998, based on this 
evidence and, while service connection is in effect for 
several other disorders, the only compensable rating is for 
PTSD.  Under these circumstances, and taking into 
consideration the most recent GAF scores of 40, the Board 
finds that the scheduler criteria for a 100 percent scheduler 
rating for PTSD have been met.  
















ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, the claim is reopened; to this extent only the 
appeal is granted.

Entitlement to a rating in excess of 50 percent for PTSD 
prior to November 17, 1998, is denied.

Entitlement to a 100 percent schedular rating for PTSD, as of 
and since November 17, 1998, is granted, subject to the rules 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

